Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 20 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5 – 15, and 17 – 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2018/0103096 issued to Michael Micucci et al (hereinafter referred to as Micucci)



As to claim 1, Micucci discloses receiving, at a computing device over a network, a request from a first device to access a file stored in a database, the first device being associated with a first location, the database being associated with the computing device (a user requests a file to be downloaded from the cloud to the user’s device, see Micucci: Para. 0046 – 0048 and 0052); 
communicating, by the computing device over the network, a version of the file to the first device (the file is downloaded to the user’s device from the cloud, see Micucci: Para. 0046 – 0048 and 0052); 
receiving, by the computing device, from the first device, information indicating that the first device has modified the file version (the user updates, revises, augments or otherwise manipulates the file, and the file is then uploaded to the cloud service, see Micucci: Para. 0046 – 0048 and 0052); 
automatically updating, by the computing device, upon receiving said information, the file stored in said associated database, said updating comprising modifying the stored file to included edits performed in said file version (the file is automatically synchronized with the multi-tenant cloud database without having to manually upload the updated file, see Micucci: Para. 0046 – 0048); 
identifying, by the computing device, upon receiving said information, another version of the file previously communicated to a second device associated with a second location (determing collaborating computing devices with the sync folder and pushing notifications of an update and then the update itself, see Micucci: Para. 0046 – 0048, 0052, 0059 – 0060, 0112 - 0114); and 
automatically communicating, upon identifying the other file version, by the computing device over the network, edit information to the second device, said edit information causing the other file version at the second location to be updated to incorporate the edits performed in said file version at said first location (updated file is automatically synchronized with other users on the enterprise social network, see Micucci: Para. 0048, and pushing notifications of an update and then the update itself, see Micucci: Para. 0046 – 0048, 0052, 0059 – 0060, 0112 – 0114).

As to claim 5, Micucci discloses wherein said computing device interacts with the first and second devices over the network via an application program interface (API) that is associated with and manages the database (wherein the dedicated client synchronization application is or includes an API, see Micucci: Para. 0109).

As to claim 6, Micucci discloses wherein said computing device comprises functionality for accessing a set of native and third party products, services and platforms, wherein said functionality enables the first device and said second device access to said set of native and third party products, services and platforms (accessing the pre-existing Chatter system social network and the Chatterbox synchronization application, as well as enterprise devices of the company or organization, see Micucci: Para. 0024).


As to claim 7, Micucci discloses wherein said received information from the first device corresponds to a new version of the file created by the first device (a notification of the updated file and the updated file itself is uploaded to the service cloud and synchronized with collaborating devices, see Micucci: Para. 0046 – 0048, 0052, 0059 – 0060, 0112 – 0114, the updated file is a new version created by the editing device).

As to claim 8, Micucci discloses wherein said second location is the same as said first location (both the first device and second devices are associated with the same service cloud, i.e. Chatter collaboration cloud/multi-tenant third party cloud, see Micucci: Para. 0024, 0046 – 0048 and 0052 – 0055).

As to claim 9, Micucci discloses wherein said second location is a different location from said first location (the second devices are different from the first device, such as a tablet and a desktop computer, see Micucci: Para. 0051).

As to claim 10, Micucci discloses wherein said second location is a networked location (the collaborating user devices on the enterprise social network, see Micucci: Para. 0046 - 0048).



As to claim 11, Micucci discloses wherein said second location corresponds to a third party cloud service (the collaborating devices are part of the Chatter social network and Chatterbox application operating within the cloud based multi-tenant database, see Micucci: Para. 0024 – 0028, 0046 – 0060).

As to claim 12, Micucci discloses analyzing the request from the first device (user request for file and upload of updated file, see Micucci: Para. 0046 – 0048 and 0052); and 
determining, based on said analysis, whether the first device is permitted to access said file, wherein said communication of the file to the first device is based on said determination (user access that the user is authorized to access, see Micucci: Para. 0046 – 0048, and if the user device is among the authorized shares, the device could then download the file, see Micucci: Para. 0052 – 0055).

As to claim 13, Micucci discloses wherein the first and the second location each correspond to at least one of a real-world location and an electronic location on the network (user devices on the enterprise social network, see Micucci: Para. 0046 – 0048 and 0052, electronic locations on the network at user devices in real-world locations).



As to claim 14, Micucci discloses wherein said receiving said information indicating that the first device has modified the file version from the first device corresponds to a digital event selected from a group consisting of. an upload by the first device, a time period, an auto-save event, detection of a threshold amount of edits being performed, a request from the computing device, and a threshold amount of time passing since a last synchronization by the computing device (the user updates, revises, augments or otherwise manipulates the file, and the file is then uploaded to the cloud service, see Micucci: Para. 0046 – 0048 and 0052, i.e. auto-save event (0046 – 0048) and upload by the first device (0046 – 0048 and 0052)).

Claims 15, 17 and 18 is rejected using similar rationale to the rejection of claims 1, 5 and 6 above, respectively.

Claim 19 is rejected using similar rationale to the rejection of claim 1 above.







Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 – 4, 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Micucci in view of U.S. Patent Application Publication No. 2006/0230030 issued to Peter Volpa et al (hereinafter referred to as Volpa).

As to claim 2, Micucci discloses creating, via the computing device, a new version of the file in response to receiving said information from the first device, the new version being an updated version of the file that includes said edits (a notification of the updated file and the updated file itself is uploaded to the service cloud and synchronized with collaborating devices, see Micucci: Para. 0046 – 0048, 0052, 0059 – 0060, 0112 – 0114, the updated file is a new version created by the editing device).
However, Micucci does not explicitly disclose archiving, via branch controls executed by the computing device and associated with said database, said file provided to the first device on said network, such that the created new version is accessible within the database as a latest version of the file.
Volpa teaches archiving, via branch controls executed by the computing device and associated with said database, said file provided to the first device on said network, such that the created new version is accessible within the database as a latest version of the file (adding files to the user’s archive file when uploading files to the server, see Volpa: Para. 0057 – 0060).
Volpa and Micucci are analogous for their disclosure of propagating updates between devices of the shared folder.
Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify Micucci’s use of download, editing, uploading and pushing files to corroborating devices with Volpa’s use of archive updated files in order to enable mobile devices to conveniently access, edit and view files.

As to claim 3, Micucci modified by Volpa discloses wherein said automatic updating of the file within the database is based on said creating and archiving steps (automatically updating files according to the updated files and user’s archive file, see Volpa: Para. 0057 – 0060).


As to claim 4, Micucci modified by Volpa discloses wherein said communicated edit information to the second device comprises information associated with the created new version (pushing notifications of an update and then the update itself, see Micucci: Para. 0046 – 0048, 0052, 0059 – 0060, 0112 - 0114).

Claim 16 is rejected using similar rationale to the rejection of claims 2 – 4 above.
Claim 20 is rejected using similar rationale to the rejection of claims 2 – 4 above.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK E HERSHLEY whose telephone number is (571)270-7774. The examiner can normally be reached M-Th: 9am-7pm; F: 2pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARK E HERSHLEY/Primary Examiner, Art Unit 2164